MORRIS, Judge.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Jones challenges the revocation of her probation and her five-year prison sentence for aggravated battery with a firearm. We affirm the revocation and sentence without further comment. However, we must remand the revocation order for correction as explained herein.
In the revocation order, the trial court found that Jones admitted to violating conditions (1), (2), (3), (5), (10), (12), and (13) of her probation. This does not accurately reflect what occurred at the violation of probation hearing. Rather, at the hearing, Jones acknowledged violations of conditions (1), (3), and (10), but she contested the willful and substantial nature of those violations. Furthermore, the trial court specifically found that the State failed to *194prove violations of conditions (2), (5), (12), and (13).
Accordingly, we remand to the trial court with directions that it strike from the revocation order any reference to violations of conditions (2), (5), (12), and (13). We also direct the trial court to strike the part of the order which indicates Jones admitted violating her probation. See Underwood v. State, 455 So.2d 1133, 1134 (Fla. 2d DCA 1984).
Affirmed and remanded.
NORTHCUTT and BLACK, JJ„ Concur.